NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION


                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5163-18

STATE OF NEW JERSEY,

     Plaintiff-Respondent,          APPROVED FOR PUBLICATION

                                            March 18, 2021
v.
                                        APPELLATE DIVISION
VALERIE WILLIAMS,

     Defendant-Appellant.
_______________________

           Submitted December 15, 2020 – Decided March 18, 2021

           Before Judges Gilson, Moynihan and Gummer.

           On appeal from the Superior Court of New Jersey,
           Law Division, Morris County, Municipal Appeal No.
           17-036.

           Marshall Dennehey Warner Coleman & Goggin,
           attorneys for appellant (Ryan T. Gannon, on the
           briefs).

           Feintuch, Porwich & Feintuch, attorneys           for
           respondent (Philip Feintuch, on the brief).

     The opinion of the court was delivered by

MOYNIHAN, J.A.D.
       Following a trial de novo in the Law Division, defendant Valerie

Williams appeals from her conviction for violating a municipal ordinance that

prohibits the unnecessary obstruction of any street in the Borough of Victory

Gardens. The undisputed facts adduced at trial evidence that she used black

paint to cover white lines painted on a paved surface by the municipality and

painted a new exterior white line. She describes that paved area as a "parking

bay" she claims is part of her property; the State claims it is part of a public

street. On appeal, she argues:

             [POINT I]

             THERE WAS REVERSIBLE ERROR THAT
             REQUIRES [DEFENDANT'S] CONVICTION TO BE
             OVERTURNED      OR       ALTERNATIVELY
             REMANDED FOR A NEW TRIAL.

                   [(A)] The municipal court improperly excluded
                         [defendant's] ability to present evidence of
                         ownership of the parking bay where she
                         painted[.]

                   [(B)] The prosecution failed to meet its burden
                         of    demonstrating     that    [defendant]
                         "obstructed" a public street[.]

             [POINT II]

             THE FINES IMPOSED VIOLATE STATE                      V.
             NEWMAN[1] AND THE MUNICIPAL CODE[.]


1
    132 N.J. 159 (1993).


                                                                         A-5163-18
                                        2
      Our review of the Law Division's final decision after a trial de novo is

typically "limited to determining whether there is sufficient credible evidence

present in the record to support the findings of the Law Division judge, not the

municipal court," State v. Clarksburg Inn, 375 N.J. Super. 624, 639 (App. Div.

2005), requiring "'consideration of the proofs as a whole,' and not merely those

offered by the defendant," State v. Kuropchak, 221 N.J. 368, 383 (2015)

(quoting State v. Johnson, 42 N.J. 146, 162 (1964)). Under that standard, we

disregard "[a]ny error or omission . . . unless it is of such a nature as to have

been clearly capable of producing an unjust result[.]"      R. 2:10-2; see also

Kuropchak, 221 N.J. at 383.      We nevertheless review the Law Division's

interpretation of the law de novo without according any special deference to

the court's interpretation of "the legal consequences that flow from established

facts." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995); see also Kuropchak, 221 N.J. at 383. The proofs did not establish

that defendant violated the ordinance; we therefore reverse.

      The Borough issued a summons charging defendant with violating

Chapter III, Section 3-7.29 of the Borough's Municipal Code that provides, in

pertinent part:   "No person shall unnecessarily obstruct any . . . street, or

public place in the Borough with any kind of vehicle, boxes, lumber, wood, or

any other thing[.]"   The Law Division convicted defendant, reasoning that



                                                                          A-5163-18
                                       3
painting over the white lines constituted an obstruction of the street within the

meaning of "or any other thing[.]" We disagree.

      "The established rules of statutory construction govern the interpretatio n

of a municipal ordinance." Twp. of Pennsauken v. Schad, 160 N.J. 156, 170

(1999). "The first step of statutory construction requires an examination of the

language of the ordinance. The meaning derived from that language controls if

it is clear and unambiguous." Ibid. (citations omitted). Such is the case here.

      The portions of Chapter III of the Borough ordinances provided in the

record contain several sections of definitions, but those sections, including

those specific to Section 3-7, do not define "obstruct." We must therefore

"read and construe[]" the words "with their context" and, "unless another or

different meaning" is specified, give them "their generally accepted meaning,

according to the approved usage of the language." N.J.S.A. 1:1 -1; see also In

re Plan for the Abolition of the Council on Affordable Hous., 214 N.J. 444,

467-68 (2013); Pub. Serv. Elec. & Gas Co. v. Twp. of Woodbridge, 73 N.J.

474, 478 (1977).

      Ingrained in all the common definitions of "obstruct" is the physical

impediment of passage along a course. Black's Law Dictionary defines it as

"[t]o block or stop up (a road, passageway, etc.); to close up or close off,

esp[ecially] by obstacle[.]" Black's Law Dictionary 1246 (10th ed. 2014). The



                                                                          A-5163-18
                                       4
Oxford Universal Dictionary's several definitions include: "To block, close

up, or fill (a way or passage) with obstacles or impediments; to render

impassable or difficult of passage." The Oxford Universal Dictionary 1353

(3d ed. 1964). Webster defines the term as "to block or close up with an

obstacle or obstacles, as a road . . .; make difficult to pass."         Webster's

Encyclopedic Unabridged Dictionary of the English Language 995 (1989).

      In a statute similar to the Borough ordinance, persons who "purposely or

recklessly obstruct[] any highway or other public passage" without "having . . .

legal privilege to do so" commit "a petty disorderly persons offense." N.J.S.A.

2C:33-7(a).     "'Obstructs' means renders impassable without unreasonable

inconvenience or hazard." Ibid. We agree with certain Law Division holdings

requiring an actual blockage as a necessary element of that offense. Before her

tenure in the Appellate Division and subsequent appointment to our Supreme

Court, then-Judge Virginia A. Long, assigned to the Criminal Part in Union

County, found a defendant not guilty of violating N.J.S.A. 2C:33-7 after

determining "obstruction [was] simply not an issue" where

              [t]he only testimony about obstruction from the
              [arresting] officer was his admission that access to the
              unemployment office was not obstructed at all, but
              that his concern was with people having to walk on
              the gravel which was not, to him, "proper access."
              This testimony, taken in light of an uncontroverted
              diagram offered by defendants to show other available
              means of access to the unemployment office, falls far

                                                                            A-5163-18
                                         5
            short of what would be necessary to establish an
            obstruction under the statute.

            [State v. Greenberg, 179 N.J. Super. 565, 571 (Law
            Div. 1980).]

In contrast, a defendant who "barred the use of the" doorway to a medical

clinic that performed abortions, "rendering it impassable to employees and

visitors," was found guilty of violating N.J.S.A. 2C:33-7(a).          State v.

Wishnatsky, 258 N.J. Super. 67, 82 (Law Div. 1990).

      The plain language of the Victory Gardens ordinance requires a physical

blockage before a person can be held accountable for "unnecessarily

obstruct[ing] . . . [a] street." Indeed, Section 3-7.29 specifies examples of

items that constitute such blockage:    "any kind of vehicle, boxes, lumber,

wood, or any other thing[.]" (Emphasis added.) In context, therefore, the mere

act of repainting the lines or painting a new line—assuming the paved portion

was a street—did not obstruct the street in violation of the ordinance. There is

no evidence defendant obstructed the street by parking her car in the repainted

area. Nor is there any evidence the area was otherwise rendered impassable by

defendant's act.

      Even if the term "obstruct" is ambiguous—which we do not determine or

suggest—we must strictly construe the ordinance and narrowly interpret its

terms "[b]ecause municipal court proceedings to prosecute violations of



                                                                         A-5163-18
                                       6
ordinances are essentially criminal in nature." Schad, 160 N.J. at 171. All

courts "should also be guided by the rule of lenity, resolving any ambiguities

in the ordinance in favor of a defendant charged with a violation thereof."

Ibid. Viewed through that narrowly focused lens, defendant did not obstruct

the street.

      We do not imply defendant did not commit some violation of another

ordinance or a statute. We reverse because the prosecution did not establish a

violation of the charged ordinance.

      Our determination renders it unnecessary to address defendant's claim

that she was precluded from offering into evidence what she described as a

"building permit" to prove she owned the paved area.          We would have

determined that argument to be without sufficient merit to warrant discussio n,

see R. 2:11-3(e)(2), because, contrary to defendant's contention, she was not

precluded from introducing the evidence. As her second counsel 2 admitted to

the Law Division, that evidence "was not presented at the [municipal court]

hearing" and there was no evidence presented to establish defendant's

ownership rights. Our review of the record reveals there was no effort to



2
   Defendant was represented by a different attorney during the municipal court
trial.




                                                                        A-5163-18
                                      7
authenticate the "building permit" or any other documentary proof that would

have supported defendant's claim of ownership.

      Our decision also renders moot defendant's arguments regarding the fine

and restitution. 3 We do agree with her position that neither the municipal court

nor the Law Division complied with N.J.S.A. 2C:44-2(c). Courts are required

to "take into account the financial resources of the defendant and the nature of

the burden that its payment will impose" when "determining the amount and

method of payment of a fine." N.J.S.A. 2C:44-2(c)(1); see also Newman, 132

N.J. at 169-70. When "determining the amount and method of payment of

restitution," courts are likewise required to "take into account all financial

resources of the defendant, including the defendant’s likely future earnings,

and shall set the amount of restitution so as to provide the victim with the

fullest compensation for loss that is consistent with the defendant’s ability to

pay." N.J.S.A. 2C:44-2(c)(2); see also Newman, 132 N.J. at 169-70.

Although courts have considerable discretion in imposing monetary sanctions,

they must comply with the statutory safeguards. Newman, 132 N.J. at 169-70.



3
   The municipal court imposed the maximum fine of $1,250, $33 in court
costs and $4,229.33 in restitution, totaling $5,512.33. The Law Division
resentenced defendant and imposed a fine of $1,250, court costs of $33 and
restitution of $900. In her merits brief, defendant refers to the restitution
imposed as an "additional fine."


                                                                          A-5163-18
                                       8
Reversed.




                A-5163-18
            9